UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT
                              _______________________

                                   No. 01-10383
                           Civil Docket #3:98-CV-1108-M
                              _______________________


                    COLUMBIA MEDICAL CENTER OF LEWISVILLE,
                        Subsidiary LP, doing business as
                     Columbia Medical Center of Lewisville;
                             RAYMOND M. DUNNING, JR.,

                                                      Plaintiffs-Appellees,

                                      versus

                JEANNEAN HELLER, CRNA; HAROLD NEWSOM, CRNA;
                 JOANNE LEWIS, CRNA; LOLA H. WRIGHT, CRNA,

                                                     Defendants-Appellants.


_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
_________________________________________________________________

                                 February 7, 2002

Before JONES, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

               Appellants are certified registered nurse anesthetists

(CRNAs) who performed anesthesia services for patients at the

Columbia Medical Center of Lewisville in Denton County, Texas.

They       appeal   the   district   court’s   confirmation   of   an   adverse

arbitration award concerning their claims against the hospital,

       *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
which     entered    into     an   exclusive   provider   contract     with   a

doctor/anesthesiologist group. This court’s review of the district

court’s decision is conducted under extremely narrow standards.

While the district court’s findings of fact are reviewed for clear

error and questions of law de novo, as in other appeals, the

Federal Arbitration Act strictly limits the grounds of judicial

intervention.       See First Options of Chicago, Inc. v. Kaplan, 514

U.S. 938, 947-49, 115 S.Ct. 1920, 1926 (1995); Federal Arbitration

Act, 9 U.S.C. § 10(a).              The district court closely examined

appellants’ contentions and found them wanting.                   The court’s

reasoning is unassailable.         We add only a few comments in regard to

specific issues raised on appeal.

            First, there is no merit in the contention that the

arbitrators failed to issue findings of fact, conclusions of law

and a reasoned opinion in accordance with paragraph 13 of the

arbitration agreement.         The arbitrators’ opinion is succinct but

comprehensive and fully comprehensible.          More significantly, there

is no basis in the arbitration agreement for an inference that the

requirement of a “reasoned opinion” tended to set a higher standard

of federal court review on the merits of the arbitrators’ decision.

Paragraph 17 of the agreement, which references the parties’ appeal

rights,    says     nothing   about   a   heightened   standard   of   review.

Compare Gateway Technologies, Inc. v. MCI Telecommunications Corp,

64 F.3d 993 (5th Cir. 1995).



                                          2
            Since appellants do not explain how the arbitrators’

alleged failure to apply the Texas Arbitration Act and common law

prejudice their case, no reversible error is set forth.         Not only

do we disagree that the arbitrators ignored Texas law but even

appellants acknowledge that federal and Texas arbitration law are

harmonious.

            On appeal, the CRNAs characterize their complaints about

the admission and exclusion of evidence in several ways that they

assert should lead to the vacatur of the arbitral award.            The

district court addressed most of these claims thoroughly.         In no

sense can the evidentiary rulings, taken individually or with other

actions for which appellants now chastise the arbitrators, be said

to amount to misconduct, misbehavior or bias under the statute.

            To the extent that the CRNAs contend that the arbitrators

misinterpreted applicable law – by (a) erroneously invoking a state

evidentiary privilege to exclude evidence of the hospital’s alleged

antitrust     violations;   (b)    concluding    that   the   employment

discrimination claims had not been administratively exhausted; and

(c) misapplying the law concerning tying arrangements – they have

simply come up short of the proof necessary to overturn the award.

It is immaterial to our review under the FAA whether this court

agrees with the arbitration panel’s disposition of legal issues.

There is some question whether the extra-statutory basis for

vacating arbitral awards known as “manifest disregard of the law”

applies     in   cases   other    than   those   involving    employment

                                    3
discrimination.     Compare Williams v. Cigna Financial Advisors,

Inc., 197 F.3d 752, 758 (5th Cir. 1999), with McIlroy v. Paine-

Webber, Inc., 989 F.2d 817, 820 (5th Cir. 1993).           It is unlikely

that the manifest disregard standard would apply to this case, but

even if it did, there is a wide gulf between the interpretive and

factual errors asserted by appellants and any proof that the

arbitrators     manifestly    disregarded    the     law   applicable    to

appellants’ claims.

          Several     of   appellants’   remaining    issues   attempt   to

shoehorn various of the arbitrators’ alleged errors into categories

covered by the FAA.    Those attempts are adjectival, conclusory and

unpersuasive.

          For the foregoing reasons, in addition to the reasons

stated by the district court, we affirm that court’s judgment

upholding the arbitral award.

          AFFIRMED.




                                    4